Appeal by the defendant from an order of the Supreme Court, Kings County (Walsh, J.), dated January 30, 2012, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The People presented clear and convincing evidence to support a risk level three classification (see Correction Law § 168-n [3]; People v Pettigrew, 14 NY3d 406 [2010]; People v Mingo, 12 NY3d 563 [2009]; People v Gilligan, 94 AD3d 844 [2012]). The defendant’s contention that the hearing court should not have considered his 1979 violent felony conviction in determining his risk assessment is without merit (see People v Kitt, 47 AD3d 456 [2008]; People v Camacho, 35 AD3d 424 [2006]; People v Oginski, 35 AD3d 952 [2006]; People v Sinclair, 23 AD3d 537 [2005]). In addition, there is no merit to the contention that the defendant was entitled to a downward departure to risk level two (see People v Mingo, 12 NY3d 563 [2009]; People v Wyatt, 89 AD3d *804112 [2011]; People v Mabee, 69 AD3d 820 [2010]). Skelos, J.E, Balkin, Leventhal and Sgroi, JJ., concur.